Opinion issued June 5, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00282-CV
____________

HOUSTON WRECKER & RECORVERY AND RICK PETRE, Appellants

V.

FORD MOTOR CREDIT COMPANY, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 870957




MEMORANDUM OPINION
          Appellee, Ford Motor Credit Company, has filed its second motion to dismiss
the appeal on the basis of appellants’ Houston Wrecker & Recovery’s and Rick
Petre’s failure to timely file a brief.  We have granted appellants seven motions to
extend time to file their brief, the most recent extending their time to file the brief to 
February 22, 2008.  On April 24, 2008, the Clerk of the Court sent appellant a brief
past due notice giving appellants until May 14, 2008 to file their brief and motion to
extend time.  Appellants have not responded to appellee’s second motion to dismiss 
the appeal or the Clerk’s brief past due notice.  
          We grant appellee’s second motion to dismiss the appeal.  We dismiss the
appeal.  Tex. R. App. P. 38.8(a)(1).  All other pending motions in this appeal are
overruled as moot. 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.